UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-6737



JEFFREY DENNARD MCNEAIR,

                                             Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY; BUREAU OF PRISONS;
HARLEY LAPPIN; P. GUANJA, Regional Director;
ALBERTO R. GONZALES,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-hc-00011-D)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Dennard McNeair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffrey Dennard McNeair, a federal prisoner, filed a

petition under 28 U.S.C. § 2241 (2000), raising claims under United

States v. Booker, 543 U.S. 220 (2005).   We have reviewed the record

and the district court’s opinion and conclude that McNeair cannot

proceed under § 2241 because he does not meet the standard set

forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

Accordingly, we affirm the denial of relief. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 2 -